                  IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

In re:                                               )
                                                     )
FAIRMONT PARTNERS LLC,                               )       Case No. 18-82014-CRJ-11
                                                     )
                  Debtor.                            )
________________________________________             )

              ACCESS POINT FINANCIAL INC.’S REPLY TO OPPOSITION TO
               SALE AND MOTION TO RECONSIDER AND VACATE ORDER
                        GRANTING DEBTOR’S SALE MOTION

          COMES NOW Access Point Financial Inc. (“APF”) files this Reply (the “Reply”) to

 the Opposition to Sale and Motion to Reconsider and Vacate Order Granting Debtor’s Sale

 Motion (the “Motion to Vacate”) filed by Edwin W. Leslie (the “Receiver”) and iBorrow

 Finance Loan Fund I, L.P. (“iBorrow”). In support of this Reply, APF shows the Court as

 follows:

                                            PARTIES

         1.     As a preliminary matter, contrary to the representations made in the very first

paragraph of the Motion to Vacate, 2945 Northwest, LLC (the “Oklahoma Affiliate”) is not a party

to the Motion to Vacate, despite being labeled as an Objecting Party. (See Motion to Vacate, p.

1.) Instead, the parties that filed the Motion to Vacate are the Receiver and iBorrow. (See Motion

to Vacate, p. 10 showing that counsel represents the Receiver and iBorrow.)

         2.     The Motion to Vacate states that Tracey Suttles is the sole member of the Oklahoma

Affiliate. (Motion to Vacate ¶ 3.) The Motion to Vacate further states that Tracey Suttles is the

93% owner of Fairmont Partners, LLC (the “Debtor”). (Motion to Vacate ¶ 3.)

         3.     The Receiver is the court appointed receiver over certain property belonging to

the Oklahoma Affiliate. (Motion to Vacate, p. 1; see also Order Appointing Receiver, attached




Case 18-82014-CRJ11          Doc 143 Filed 12/26/18 Entered 12/26/18 09:51:54               Desc
                               Main Document     Page 1 of 6
hereto as Exhibit A, the “Receivership Order”.) The Receiver is not the receiver for the Oklahoma

Affiliate.

          4.     The Receiver’s rights and obligations are governed by the Receivership Order. (See

generally, Receivership Order (describing rights and obligations of the Receiver).)

          5.     Movant iBorrow is a creditor of the Oklahoma Affiliate. (Motion to Vacate ¶¶ 1-

2.) Movant iBorrow does not claim to be a creditor of the Debtor. (See generally, Motion to

Vacate.)

          6.     APF is the senior secured lender of the Debtor and the purchaser of the Debtor’s

assets.

                                           ARGUMENT

A.        The Receiver and iBorrow were not entitled to notice of the Sale Hearing.

          7.     Neither the Receiver nor iBorrow were served with notice of the Debtor’s proposed

sale of its assets, because neither the Receiver or iBorrower requested such service or were

otherwise entitled to service of such papers. The Receiver is not the receiver over the Oklahoma

Affiliate, but only over certain of the Oklahoma Affiliate’s assets. The Receiver has only the right

to “advis[e] all persons who owe money to the [Oklahoma Affiliate] that is Mortgaged Property

of [iBorrow] that all debts should be paid directly to the Receiver.”) (Receivership Order ¶ 9.) As

such, the Receiver is not even the receiver over all of the Oklahoma Affiliate’s assets, much less

over the Oklahoma Affiliate. Further, it appears that the rights of the Receiver are limited to

“advising” the Debtor to pay to the Receiver all sums that would properly constitute “Mortgaged

Property of [iBorrow].” Id.

          8.     The Oklahoma Affiliate is 100% owned by Tracey Suttles. (Motion to Vacate ¶ 3.)

There is no doubt that the person who negotiated the Sale Motion, APA, and Bid Procedures,




                                                  2
Case 18-82014-CRJ11           Doc 143 Filed 12/26/18 Entered 12/26/18 09:51:54               Desc
                                Main Document     Page 2 of 6
Tracey Suttles, was aware of such documents. As such, it can’t be argued that the Oklahoma

Affiliate did not have notice of these proceedings, as Tracey Suttles certainly had notice of such

proceedings.

       9.      Movant iBowwer is neither a creditor nor does it have standing. As such, iBorrow

was not entitled to notice of this bankruptcy case or of the Sale Motion.

b.     The Receiver and iBorrow had actual notice of the Sale Hearing.

       10.     Despite not being entitled to notice of these proceedings, the Receiver admits that

as of December, 2018, he knew of the Debtor’s bankruptcy case. (Motion to Vacate ¶ 13.)

Counsel for iBorrow later confirmed to counsel for APF that they and the Receiver were aware of

the Debtor’s bankruptcy case before the December 10, 2018, Sale Hearing, potentially as early as

the middle of November 2018. As such, the Receiver and iBorrow had actual notice of these

proceedings and elected not to participate until after the December 10, 2018, sale hearing.1

c.     The Receiver and iBorrow had published notice of the Sale Hearing.

       11.     As evidenced by the Verification of Publication [Doc. 133], filed by Debtor on

December 7, 2018, notice of the proposed sale to APF was published, such that parties in interest

and prospective purchasers would be made aware of the proposed sale and of an opportunity to

overbid APF for the purchase of Debtor’s assets.

d.     Any Furniture, Fixtures, or Equipment is APF’s collateral.

       12.     It is undisputed that the Debtors furniture, fixtures, and equipment (”FF&E”) is

APF’s collateral.



1
        Further, the original Sale Motion was filed on Sept. 13, 2018, well before the Receiver was
appointed on Oct. 29, 2018. Amendments to the Sale Motion were served on the same list of
parties in interest as the original Sale Motion, unless such creditors entered an appearance or filed
papers in the bankruptcy court after the filing of the Sale Motion.



                                                 3
Case 18-82014-CRJ11          Doc 143 Filed 12/26/18 Entered 12/26/18 09:51:54                  Desc
                               Main Document     Page 3 of 6
       13.     It is further undisputed that all of the Oklahoma Affiliate’s FF&E is likewise the

collateral of APF. (See Motion to Vacate ¶ 5; see also Intercreditor Agreement and Certificate ¶ 3,

attached hereto as Exhibit B.)

       14.     As such, to the extent the Receiver or iBorrow complain that FF&E purported to be

sold to APF might be property of the Oklahoma Affiliate, such an argument rings hollow when

such FF&E would be the collateral of APF, even if such were true.

                                          CONCLUSION

       15.     Movant iBorrow and APF are both creditors of the Oklahoma Affiliate. The dispute

outlined in the Motion to Vacate relates to the Oklahoma Affiliate, wherein iBorrow and APF

disagree on a variety of issues. This is merely an improper negotiating tactic.

       16.     To the extent the Receiver and iBorrow complain about notice in this case, APF

has demonstrated above that they were not entitled to notice, that they had actual notice of this

bankruptcy case before the sale hearing, and they likewise had published notice. To the extent

they claim a non-movant, the Oklahoma Affiliate, did not receive notice, there is no doubt that the

100% owner of the Oklahoma Affiliate knew about the Sale Hearing and related motions, as he

negotiated them all on behalf of the Debtor. As such, the suggestion that the Oklahoma Affiliate

did not receive or have notice of the sale hearing is just false.

       17.     Further, the Receiver and iBorrow do not complain about the sale price for the

assets, do not seek to make a higher bid, or otherwise suggest that the sale was not negotiated at

arm’s length. As such, there is no reason to disturb the sale after it has been approved.

       18.     Finally, there is no harm in denying the Motion to Vacate. Movant, iBorrow is not

a creditor of the Debtor. Meanwhile, the Receiver has the right to advise the Debtor to pay all

sums that are owed to the Oklahoma Affiliate, and that would otherwise constitute the collateral

of iBorrow, “directly to the Receiver.” (Receivership Order ¶ 9.) This makes the Receiver, at best,


                                                   4
Case 18-82014-CRJ11           Doc 143 Filed 12/26/18 Entered 12/26/18 09:51:54              Desc
                                Main Document     Page 4 of 6
a payee of the Oklahoma Affiliate’s claim, to the extent such claim would be collateral of iBorrow.

If such were the case, the Receiver would need to file something with the Court to alert the world

of such payee status. If that happened, which it didn’t, the Receiver might be considered a general

unsecured creditor of the Debtor.

       19.     Further, if such “advising” did happen, and that (a) made the Receiver a general

unsecured creditor, (b) who was entitled to notice of the Sale Hearing, (c) who’s actual notice of

the bankruptcy case was irrelevant, and (d) who’s published notice of the sale was ineffective, the

remedy is to merely delay the sale such that the Receiver can oppose the sale as a general unsecured

creditor. Such has already happened by virtue of the hearing set for December 27, 2018, on the

Motion to Vacate.

       WHEREFORE premises considered, APF respectfully requests that this Court deny the

Motion to Vacate and grant it such other relief that this Court deems just and proper.


       Respectfully submitted on December 26, 2018.


                                                     /s/ Bill D. Bensinger
                                                     Bill D. Bensinger
                                                     Daniel D. Sparks
                                                     Counsel for Access Point Financial Inc.

                                                     Christian & Small, LLP
                                                     1800 Financial Center
                                                     505 North 20th Street
                                                     Birmingham, Alabama 35203
                                                     Tel: 205-250-6626
                                                     Email: bdbensinger@csattorneys.com

                                                     John F. Isbell
                                                     Thompson Hine LLP
                                                     3560 Lenox Road, Suite 1600
                                                     Atlanta, Georgia 30326
                                                     Tel: 404-541-2913
                                                     Email: John.Isbell@ThompsonHine.com



                                                 5
Case 18-82014-CRJ11          Doc 143 Filed 12/26/18 Entered 12/26/18 09:51:54                Desc
                               Main Document     Page 5 of 6
                                 Certificate of Service

       I certify that I have served this ACCESS POINT FINANCIAL INC.’S REPLY TO
OPPOSITION TO SALE AND MOTION TO RECONSIDER AND VACATE ORDER
GRANTING DEBTOR’S SALE MOTION on the following counsel and parties by means of
the Court’s CM/ECF system on December 26, 2018:

      Fairmont Partners, LLC
      4212 San Felipe #417
      Houston, TX 77027

      Stuart M Maples
      Maples Law Firm, PC
      200 Clinton Avenue W.
      Suite 1000
      Huntsville, AL 35801

      Patrick A. Jones
      Attorney at Law
      212 Oakwood Ave. NW
      Huntsville, AL 35811

      R. Willson Jenkins, P.C.
      R. Willson Jenkins
      201 South Court Street
      Suite 450
      Florence, AL 35630

      M. Paul Killian
      HARRISON, GAMMONS, AND RAWLINSON P.C.
      2430 L & N DRIVE
      Huntsville, Alabama 35801

      Charles N. Parnell, III
      PARNELL & PARNELL, P.A.
      Post Office Box 2189
      Montgomery, Alabama 36102-2189

      Andrew J. Shaver
      BRADLEY ARANT BOULT CUMMINGS, LLP
      One Federal Place
      1819 Fifth Avenue North
      Birmingham, Alabama 35203

                                                /s Bill D. Bensinger
                                                OF COUNSEL



                                            6
Case 18-82014-CRJ11       Doc 143 Filed 12/26/18 Entered 12/26/18 09:51:54   Desc
                            Main Document     Page 6 of 6
